Opinion by
Orlady, P. J.,
The opinion of the learned trial judge below in entering judgment in favor of the defendant non obstante veredicto, is a fair answer to the argument of the appellant in this case. The plaintiff’s connection with the transfer to Steele was too remote and speculative to warrant a verdict in his favor for a commission in that *538transaction. The burden was upon him to show, and he failed to sustain it, that his efforts were the immediate, efficient and procuring cause of the exchange-of the property.
As stated by our brother, Porter, J., in Barrow v. Newton, 48 Pa. Superior Ct. 382, “In a certain sense it may be true that the purchase was a consequence of the broker’s advertisement; but for that the purchaser may never have looked at the property, nor entertained a thought of buying it, but the evidence in the case shows that it was at least due to another, so distinct and separate a cause, that it was a mistake to permit the broker to recover. The simple answer to his demand was, that if the evidence was believed he did not cause the sale, that is, his agency -was not the immediate and efficient cause of the sale, and the law regards only the proximate and not remote causes.”
In so holding, there is no conflict with Showaker v. Kelly, 21 Pa. Superior Ct. 390; Peters v. Holmes, 45 Pa. Superior Ct. 278, and Griffith v. Cowan, 57 Pa. Superior Ct. 625, as they are easily distinguished from this case on their special facts.
The judgment is affirmed.